452 P.2d 755 (1969)
STATE of Oregon, Respondent,
v.
John HUMPHREY, Appellant.
Supreme Court of Oregon. Department 1.
Argued and Submitted February 7, 1969.
Decided April 2, 1969.
Gary D. Babcock, Public Defender, Salem, argued the cause and filed a brief for appellant.
John L. Snyder, Deputy Dist. Atty., Dallas, argued the cause and filed a brief for respondent.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
McALLISTER, Justice.
The defendant was convicted of assault and robbery while armed with a dangerous weapon and sentenced to the penitentiary for 20 years pursuant to ORS 163.280. The jury found that when defendant committed the assault and robbery he was armed with a firearm capable of being concealed upon the person and the court imposed an additional term of five years in the penitentiary pursuant to ORS 166.230 to run consecutively. ORS 166.230 provides that the additional period of imprisonment shall commence upon the expiration of the sentence imposed for the principal crime and shall not run concurrently.
On appeal defendant contends that the five-year sentence was cruel and unusual and disproportionate to the offense in violation of Article I, Section 16, of the Oregon Constitution and the Eighth and Fourteenth Amendments to the United States Constitution. We find no merit in defendant's contention. ORS 163.280 authorizes a sentence for armed robbery of life or any lesser term and further provides that a lesser term should be imposed only when, in the judgment of the court, leniency should be shown. The court might have imposed a life sentence for the violation of ORS 163.280 plus an additional 10 years for the violation of ORS 166.230. The court, however, in spite of defendant's prior record, imposed a more lenient punishment, totaling 25 years. The sentence imposed is not so disproportionate to the offense as to shock the conscience of fair-minded men: State v. Van Kleeck, 248 Or. 7, 432 P.2d 173 (1967); State v. Thornton, 244 Or. 104, 416 P.2d 1 (1966).
The judgment is affirmed.